                          Case 5:18-cv-01334-LEK-ML Document 47 Filed 08/19/21 Page 1 of 1


                             DEPARTMENT OF LAW
                             OFFICE OF THE CORPORATION COUNSEL
                             CITY OF SYRACUSE, MAYOR BEN WALSH



                             August 19, 2021
Kristen E. Smith
Corporation Counsel
                             SENT VIA CM/ECF
                             Hon. Miroslav Lovric, U.S. Magistrate Judge
Joseph W. Barry III          Federal Building and U.S. Courthouse
First Assistant              15 Henry Street
Corporation Counsel          Binghamton, New York 13901
Lee R. Terry                 Re:              L.D. Days, et al. v. City of Syracuse
Senior Assistant
                                              Civil Action No.: 5:18-cv-01334-LEK-ML
Corporation Counsel
                             Dear Judge Lovric:
Catherine E. Carnrike
Meghan E. Ryan               Please consider this letter as a status report from Defendant in light of the deadline to file
Amanda R. Harrington
John C. Black Jr.
                             a stipulation or status report on today’s date.
Kathryn M. Ryan
Ramona L. Rabeler            The parties have reached an agreement regarding settlement. The agreement was
Todd M. Long                 approved by the Common Council on August 2, 2021, and an Ordinance was signed on
Sarah M. Knickerbocker       August 6, 2021. The City sent paperwork and a copy of the Ordinance to Plaintiff’s counsel
Danielle B. Pires
Finney Raju                  on August 11, 2021. Plaintiff’s counsel informed the City today, August 19, 2021, that the
Patrick R. Blood             executed paperwork was in the mail. Upon receipt of the finalized settlement agreement,
Patrick J. Parkinson         the City will then provide the agreement to its Bureau of Accounts so that they can
Danielle R. Smith            process payment and procure a check, which will then be provided to Plaintiffs’ counsel.
Jody A. Mooney

                             The City will file a stipulation of discontinuance once Plaintiffs’ counsel is in receipt of the
                             check. We estimate, based on past experience, this should not take longer than 30 days
                             insofar as the City receives the executed paperwork before the end of next week.

Department of Law            Plaintiff’s counsel consents with the Defendant in regards to this report.
Office of Corp. Counsel
233 E. Washington St.
City Hall, Room 300
                             Thank you, Your Honor, very much for your courtesy and consideration in this matter.
Syracuse, N.Y. 13202
                             Respectfully submitted,
Office 315 448-8400
Fax 315 448-8381
Email law@syrgov.net

www.syrgov.net

                             Sarah M. Knickerbocker, Esq.
                             Assistant Corporation Counsel
                             Federal Bar Roll No. 701581

                             CC: All counsel of record via CM/ECF




                                               Service of papers or process by facsimile or other electronic method is not acceptable.
